PD-0624-15
                                        IN THE
                         COURT OF CRIMINAL APPEALS
                                   AUSTIN, TEXAS

                            GREGORY SHANE BAILEY


                              THE STATE OF TEXAS                     ^^«****a
                       FROM APPEAL NO. 05-13-01536-CR                    WAV 2 6 2015
                             TRIAL CAUSE NO. 062872
                                GRAYSON COUNTY                       Abe! ^costa, Clerk
                                                                              FILED IN
                                                                      COURT OF CRIMINAL APPEALS
                                                                              MAY 26 2015
             FIRST MOTION FOR EXTENSION OF TIME TO FILE
                 PETITION FOR DISCRETIONARY REVIEW     Abel Acosta, Clerk


       TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS,
Comes now, Gregory Shane Bailey. Petitioner, and files this Motion for an extension of
sixty (60) days in which to file a Petition for Discretionary Review. In support of this
Motion, appellant shows the Court the following:

                                           I-


      The Petitioner was convicted in the 15^ District Court of Grayson County, Texas
of the offense of Murder in Cause No. 062872. styled: State of Texas vs. Gregory
Bailev. The Petitioner appealed to the Court of Appeals. 5th Supreme Judicial District,
the case was affirmed on April 13th. 2015.

                                           n.


      The present deadline for filing the Petition for Discretionary Review is May 12.
2015. The Petitioner has not requested any extension prior to this request.




                                                                       Page 1 of4
                                           III.


       Petitioner's request for an extension is based upon the following facts: Petitioner
was not informed of the decision of the Court of Appeals in affirming his case by his
attorney, Rick Dunn, until May 11, 2015. Petitioner has been attempting to gain legal
representation in this matter. His attorney on the appeal, Rick Dunn, has informed"
Petitioner's Mother that he will not represent him on the Petition for Discretionary
Review,
      WHEREFORE, Petitioner prays this Court grant this Motion and extend the
deadline for filing the Petition for Discretionary Review in Case No. 05-13-01536-CR.


                                             Gregory Shane Bailey
                                             Petitioner pro se
                                             Texas Department of Criminal Justice
                                              Telford Unit
                                              TDCJ-ID# 01895864
                                              3899 St. Hwy. 98
                                             New Boston, TX 75570




                                                                        Page 2 of4
                             CERTIFICATE OF SERVICE




        I certify that a true and correct copy of the previous and foregoing First Motion
for Extension of Time to File a Petition for Discretionary Review, has been forwarded
by U. S. Mail, postage prepaid, first class, to the Attorney for State, Matthew Johnson,
at 200 S. Crockett Street, Suite 100, Sherman, Texas 75090, and to the State
Prosecuting Attorney, P. O. Box 13046, Austin, Texas 78711 on this 21st day of May
2015.


                                               Gregory Shane Bailey
                                               Petitioner pro se
                                               TDCJ No. 01895864




                                                                         Page 3 of4
                                                        *£. LL>
                                                  ny




  J^*£iDi£m^i-
   fey         *51\^iajl~   Mi&J      'TkLAl
           C^




CtiMf^J Jo*d-lC£- )\n m/jQte. CotJinhjy "htKO^.
       t%j\JL frQjclfam (jnd&tr- p<u/uk-lhj a
p&^iQ'jfted' ite~       •aitlWm,Q     $   hXjRm^<VS GjTG-

*brne. (julA rjpmcf. kxtsufert flti yh&s yLs.
 J]^^^^lMci^.^D]S
                                -vGnrdlJSJtfub


                            ')4L\4ircL_lJnn-
                            2    Wju^uW-
                                1J4AJ^skr^^i^2SSlD-